Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments, see remarks, filed 3/17/2021, with respect to claims 51, 56-60, and 71 have been fully considered and are persuasive.  The 102b rejection of claims 51, 56-60, and 71 has been withdrawn. 
3. 	Also, applicant cancelled claim 61 in the amendment filed on 11/4/2019.  Therefore, claims 51, 56-60, and 71 are the pending claims in this application.

Allowable Subject Matter
4. 	. The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination as recited in pages 1 and 2 of applicant’s response on 3/17/2021.
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272- 1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.










AC/April 16, 2021						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897